Citation Nr: 0104251	
Decision Date: 02/12/01    Archive Date: 02/20/01

DOCKET NO.  98-20 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to a rating in excess of 60 percent for herniated 
nucleus pulposus.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Edward Walls, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1990 to 
November 1992.  His appeal comes before the Board of 
Veterans' Appeals (Board) from an October 1998 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Little Rock, Arkansas.


FINDINGS OF FACT

1.  The RO has obtained and fully developed all relevant 
evidence necessary for an equitable disposition of the 
veteran's appeal.

2.  The veteran does not have fracture of the vertebrae with 
cord involvement, bedridden, or requiring long leg braces, 
and there is no evidence that he has complete bony fixation 
at an unfavorable angle.

3.  The veteran's herniated nucleus pulposus does not present 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 60 percent for 
herniated nucleus pulposus have not been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. Part 4, including §§ 3.321, 
4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5285, 5286, 5293 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is claiming entitlement to a rating in excess of 
60 percent for herniated nucleus pulposus.  The Board finds 
that, in light of the VA examination reports and other 
medical documentation, the veteran's claim has been properly 
developed pursuant to 38 U.S.C.A. § 5107(a) (West 1991, as 
amended by the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000)).).

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disabilities 
adversely affect his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  

Although regulations require that a disability be viewed in 
relation to its whole recorded history, see 38 C.F.R. §§ 4.1, 
4.2, 4.41, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40; see also DeLuca v. 
Brown, 8 Vet. App. 202 (1995) (holding that when a veteran is 
rated under a code that contemplates limitation of range of 
motion, 38 C.F.R. §§ 4.40 and 4.45 must be considered, and 
any additional range of motion loss due to pain, weakened 
movement, excess fatigability, or incoordination must be 
noted).

The veteran established service connection for herniated 
nucleus pulposus in September 1992, and his current 
evaluation is 60 percent under Code 5293 (2000).  That Code 
provides a 60 percent evaluation for pronounced 
intervertebral disc syndrome, with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
little intermittent relief.  38 C.F.R. § 4.71a, Code 5293.

Because the veteran is already receiving the highest 
schedular evaluation under Code 5293, a higher evaluation is 
only available on an extra-schedular basis, or under either 
Code 5285 or Code 5286.  Code 5285 provides a 100 percent 
evaluation for residuals of fracture of the vertebra, with 
cord involvement, bedridden, or requiring long leg braces.  
Code 5286 provides a 100 percent evaluation for complete bony 
fixation (ankylosis) of the spine at an unfavorable angle, 
with marked deformity and involvement of major joints (Marie-
Strumpell type) or without other joint involvement (Bechterew 
type).

The medical evidence, however, does not show that higher 
evaluations are warranted under either Code 5285 or Code 5286 
in the present case.  The evidence shows that the veteran had 
back surgery while he was still in the military, and that he 
slipped on a patch of ice in January 1998, reinjuring the 
back.  As a result, his evaluation was increased to 60 
percent.  Nevertheless, a VA examination report from August 
1998 shows that the veteran did not use a cane or a crutch to 
ambulate.  This evidence shows that he does not require long 
leg braces to ambulate.  There is no evidence that the 
veteran is bedridden, or that there is any cord involvement.  
In fact, although the veteran indicated at his February 1999 
RO hearing that he spent much of his time on his couch due to 
the back, he has not claimed that there is cord involvement, 
that he is bedridden, or that he requires long leg braces.  
Further, although the August 1998 examination report shows 
that there were restrictions on the weight that the veteran 
could carry, and that he should not work on heights, 
elevations, ropes, ladders, or scaffolds, the report does not 
reflect any evidence of cord involvement, that the veteran is 
bedridden, or requires the use of long leg braces.  

Physical examination showed only that he had a left limp, and 
there was mild to moderate bilateral lumbar paraspinal muscle 
spasm and tenderness.  In fact, range of motion was painful 
and flexion was to 40 degrees, extension to five degrees, 
bending to 10 degrees left and right, and rotation to 20 
degrees left and right.  The fact that the veteran had any 
ranges of motion shows that there is no complete bony 
fixation at an unfavorable angle.  Thus, a higher evaluation 
under Code 5286 is not for application.

A VA examination in November 1999 confirmed that the veteran 
did not require the use of long leg braces.  Ranges of motion 
again showed pain and decreased motion, but there was no 
showing of ankylosis, cord involvement, long leg braces, 
marked deformity and involvement of major joints (Marie-
Strumpell type) or without other joint involvement (Bechterew 
type).  Regarding cord involvement, X-rays taken in August 
1998 reflected that the lumbosacral spine showed normal 
alignment and disk spaces.  The facet joints were normal, and 
there was no evidence of fracture or arthritic changes.  The 
examiner's impression was normal lumbar spine.  Other 
evidence shows that there is degenerative joint disease in 
the lumbar spine, but considering the examination reports and 
the August 1998 X-ray report, the evidence does not justify a 
total evaluation under either Code 5285 or Code 5286.

Likewise, an extra-schedular evaluation is not warranted by 
the evidence of record.  In the exceptional case where 
schedular evaluations are found to be inadequate, an extra-
schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability may be awarded.  A finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards is the 
governing norm in an exceptional case.  38 U.S.C.A. § 1155; 
38 C.F.R. § 3.321(b)(1).

Although the veteran's lumbar spine appears to present 
significant reduction in the ranges of motion, there has been 
no medical finding that this is such an exceptional case as 
to render the application of the regular schedular standards 
impractical.  The evidence does not show that this veteran is 
different from any other veteran with the same symptoms.  He 
has indicated that he cannot work as the result of his spine, 
and he has been awarded a total evaluation based on 
individual unemployability due to service-connected 
disability.  Nevertheless, because there has been no medical 
finding that he is permanently disabled due to his spine, and 
because there is no evidence of frequent hospitalizations or 
that the veteran is situated differently than a veteran with 
the same lumbar spine symptoms, the Board concludes that an 
extra-schedular analysis is not for application in the 
present case.

The Board has also considered the applicability of 
38 U.S.C.A. §§ 4.40 and 4.45, as well as the doctrine of 
reasonable doubt under 38 U.S.C.A. § 5107(b); however, those 
provisions and the reasonable doubt doctrine are inapplicable 
because the preponderance of the evidence is against the 
claim.  Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

The claim of entitlement to a rating in excess of 60 percent 
for herniated nucleus pulposus is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

